Citation Nr: 0820263	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under 
38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.   


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from June 1975 to February 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the VA 
Regional Office (RO) in Seattle, Washington which denied 
entitlement to the benefits sought.


FINDINGS OF FACT

1.  The veteran died in January 2005.  The veteran's death 
certificate identified the immediate cause of death as 
myocardial infarction.  

2.  At the time of his death, service connection was in 
effect for incomplete paralysis of the right upper radicular 
group, rated 20 percent, and for residuals of a right knee 
injury, rated 10 percent, as well as residual fractures of 
the right hand, residuals of a third degree burn scar of the 
right thigh, and residuals of a right fifth fingertip 
amputation, each rated as non-compensable.  The veteran's 
combined rating was 30 percent, effective from February 16, 
1979.  

3.  The veteran's service-connected disabilities, incomplete 
paralysis of the right upper radicular group, residuals of a 
right knee injury, residual fractures of the right hand, 
residuals of a third degree burn scar of the right thigh, and 
residuals of a right fifth fingertip amputation, are not 
shown to have contributed to the veteran's death.  

4.  The veteran is not shown to have a permanent and total 
service-connected disability at the time of his death, a 
permanent and total disability was not in existence at the 
time of his death, and the veteran's death is not shown to be 
the result of a service-connected disability.  


CONCLUSION OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a disability or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1131 1310, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.312 (2007).

2.  The requirements for payment of Dependency and Indemnity 
Compensation benefits under 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.312 (2007).

3.  The criteria for entitlement to a Dependents' Educational 
Assistance allowance  under Chapter 35, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3501 (West 
2002) C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
appellant dated in March 2005.  While this notice does not 
provide any information concerning the disability evaluation 
or the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the appellant is not prejudiced by the 
failure to provide her that further information.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The appellant has been kept informed of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in 
denying the claims.  The appellant has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The appellant in this matter filed a claim in February 2005, 
asserting that the veteran passed away after working in cold 
and icy conditions.  Specifically, the appellant stated that 
a cold weather disability contributed to or caused a heart 
attack due to decreased circulation.  As part of her claim 
the appellant attached a copy of the veteran's death 
certificate.  The death certificate indicates that the 
veteran died on January [redacted], 2005 from myocardial infarction.  

The appellant also submitted a letter from a physician, Dr. 
M.S., who stated that he treated the veteran on two occasions 
in 2004.  The physician's specialty was not identified.  The 
physician stated that he understood that the veteran had been 
found in his hotel room after having died during the night.  
There was no sign of foul play and the coroner presumed that 
the veteran had died of a myocardial infarction and/or 
cardiac arrhythmia.  No autopsy was performed.  The physician 
also stated that the veteran had been working in his usual 
occupation as a hydrogeologist surveying water depth and 
quality in very strenuous, cold conditions on the day prior 
to his death.  Medically, the physician identified that the 
veteran was a smoker with high blood pressure and high 
cholesterol, but who had denied chest pain, chest pressure, 
or difficulty breathing at his last office visit in April 
2004.  The physician went on to offer an opinion that the 
veteran's employment played a part in his death and suggested 
that cold weather with exertion could have aggravated an 
underlying heart condition.  

Additional letters were submitted by the appellant from the 
hotel where the veteran was staying and from the veteran's 
employer.  The letters confirmed that the veteran was engaged 
in strenuous work in very cold conditions prior to his death.  

The veteran was honorably discharged for medical reasons 
after a motorcycle accident in April 1978.  A rating decision 
in February 1979 granted service for multiple disabilities, 
including a 20 percent rating for incomplete paralysis of the 
right upper radicular group, and a 10 percent rating for 
residuals of a right knee injury; the same decision found 
residual fractures of the right hand, residuals of a third 
degree burn scar of the right thigh, and residuals of a right 
fifth fingertip amputation to be noncompensably disabling.  
The veteran's combined rating was 30 percent.  

A review of service medical records does not indicate that 
the veteran was treated for a heart condition, hypertension, 
coronary artery disease, or high cholesterol during active 
service.  Additionally, the file does not contain medical 
evidence which associates the development of such 
disabilities with his military service.  


Service Connection for Cause of Death

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which links the 
fatal disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2006); Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal cause of 
death it must alone or with some other condition be the 
immediate or underlying cause or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

The issue of whether there exists a causal relationship 
between the veteran's military service and his death must be 
resolved by competent medical evidence.  "Competent medical 
evidence" is that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

In the case at hand, service connection was awarded for 
incomplete paralysis of the right upper radicular group, 
residuals of a right knee injury, as residual fractures of 
the right hand, residuals of a third degree burn scar of the 
right thigh, and residuals of a right fifth fingertip 
amputation, effective from February 16, 1979.  The record 
does not contain any evidence which would establish that 
these service-connected disabilities contributed to the 
veteran's myocardial infarction in January 2005.  

Based on the above, the Board concludes that the evidence in 
this matter does not support a finding that a service-
connected disability was either the principal cause or a 
contributory cause of the veteran's death.  The record does 
not contain competent medical evidence which connects the 
veteran's January 2005 death by myocardial infarction with 
the veteran's active service.  As such, a finding of service 
connection for cause of death is not warranted.  


Entitlement to Dependency and Indemnity Compensation

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to dependency and indemnity compensation benefits.  
Under 38 U.S.C.A. § 1318(a) benefits are payable to the 
surviving spouse of a deceased veteran in the same manner as 
if the death were service connected.  A deceased veteran for 
purposes of this provision is a veteran who dies not as the 
result of his or her own willful misconduct and who either 
was in receipt of, or entitled to receive, compensation at 
the time of death for a service-connected disability rated 
totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 
C.F.R. § 3.22 (2007).

"Entitled to receive" means that at the time of death the 
veteran had service-connected disabilities rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  The service-
connected disability must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Based upon the above, the Board concludes that the evidence 
in this cause does not support a finding that the veteran was 
totally disabled as a result of a service-connected 
disability.  Specifically, although the veteran had service-
connected disabilities, he was not totally disabled, and in 
fact was gainfully employed, at the time of his death.  As 
such, a finding of entitlement to dependency and indemnity 
benefits is not warranted.  


Eligibility for Dependents' Educational Assistance.  

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021 (2007).  Basic eligibility for 
certification of Dependents' Educational Assistance exists if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power. 38 C.F.R. § 3.807.

As stated above, the veteran's death is not shown to be 
service connected.  Additionally, the evidence in this matter 
does not indicate that a permanent total service-connected 
disability was in existence at the time of the veteran's 
death, or that the veteran died as a result of a service-
connected disability.  Absent such evidence, a finding of 
eligibility for dependents education assistance is not 
warranted.  


ORDER

Service connection for cause of death is denied.  

Entitlement to Dependency and Indemnity Compensation is 
denied. 

Eligibility for Dependents' Educational Assistance is denied.   


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


